IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD -0542-07


GARY DOMINIC EDWARDS, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTHTEENTH COURT OF APPEALS
HARRIS COUNTY


 PER CURIUM.  KEASLER and hervey, jj., dissent.



ORDER
 The petition for discretionary review violates Rule of Appellate Procedure 9.3(b),
because the original petition is not accompanied by 11 copies.  The petition for discretionary
review also violates Rule of Appellate Procedure 68.4(i), because it does not contain a
complete copy of the opinion of the court of appeals.  The petition is struck.  
	See Rule of Appellant Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the 

Page 2
EDWARDS

Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.
Delivered: May 23, 2007
Do Not Publish.